Order, Supreme Court, New York County (Alice Schlesinger, J.), entered April 25, 2002, which, in an action for legal malpractice, granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
The unappealed order recognizing defendants’ charging lien, entered in the underlying action in which defendants were discharged by plaintiff, bars plaintiffs claim of malpractice as a matter of law (Molinaro v Bedke, 281 AD2d 242; Siegel v Werner & Zaroff, 270 AD2d 119). Concur — Nardelli, J.P., Mazzarelli, Rosenberger, Ellerin and Gonzalez, JJ.